CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is entered into and made effective
as of August 20, 2007 (the “Effective Date”) by and between American Racing
Capital, Inc., a Nevada corporation (the “Company”), and Joseph Mattioli, III
(“Consultant”).
 
RECITALS
 
WHEREAS, the Company desires to employ and retain the Consultant for the term
specified herein in order to advance the business interests of the Company on
the terms and conditions set forth herein; and
 
WHEREAS, the Consultant desires to provide his services to the Company on and
subject to the terms and conditions hereof including, but not limited to, the
Company using its best efforts in hiring, within ninety (90) days of execution
of this Agreement, an experienced Chief Executive Officer and Chief Financial
Officer capable of handling all financial and reporting aspects related to the
operation of a public company; and
 
WHEREAS, the Company desires to provide the Consultant, or his assigns, with the
opportunity to obtain stock in the Company in order that the Consultant may have
the opportunity to participate in the growth and performance of the Company, as
set forth herein; and
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
 
1.  Adoption of Recitals
 
. The Company and Consultant hereto adopt the above recitals as being true and
correct.
 
2.  Consulting.
 
(a)  Subject to the terms and conditions set forth herein, the Company hereby
employs Consultant, and Consultant hereby agrees to serve the Company for a
three-year period from the Effective Date of this Agreement (“Consulting
Period”).
 
3.  Duties and Responsibilities.
 
(a)  During the Consulting Period, the Consultant will assist the Company with
the Company’s business development, including identification and investigation
of business opportunities, assisting the Company in acquisitions and assisting
the Company in general supervisory management of those acquisitions. Consultant
shall have absolutely no responsibility or involvement in connection with any of
the financial and reporting aspects relating to the operation of a public
company. During the Consulting Period, Consultant shall perform and discharge
faithfully, diligently, in good faith and to the best of Consultant’s ability
such duties and responsibilities. The Consultant agrees to devote as much of its
time as is reasonably necessary to accomplish its duties and obligations under
this Agreement.
 


--------------------------------------------------------------------------------


 
(b)  Other Activities. The Company recognizes that the position is not that of a
full time Consultant, but that Consultant shall devote as much time to the job
that the Consultant believes is necessary to perform its duties under this
agreement. The Consultant, during the Consulting Period, may engage in other
activities for compensation outside this Consulting Agreement with the Company,
as long as those activities do not materially interfere with or detract from the
performance of Consultant’s duties or constitute a breach of any of the
provisions contained in this Agreement. Those activities will include but shall
not be limited to serving in a consulting role to any other affiliate or
subsidiary of the Company. Consultant is not prohibited from entering into any
and all agreements, deals, arrangements or relationships with any Pocono Raceway
opportunities, whether competitive to the Company or otherwise. The Company has
agreed to employ Consultant, conditioned upon the knowledge that Consultant
already competes with Company in the motor racing business and Company waives it
right to object to any such competitive relationship, or any issue with respect
to the usurpation of corporate opportunity.
 
4.  Compensation.
 
(b)  Base Fee. During the Consulting Period, the Company shall pay to Consultant
an annual base fee (“Base Fee”) of Three Hundred Thousand Dollars ($300,000. 00)
payable on a bi-weekly basis or otherwise in accordance with the Company’s
customary practices, throughout the term of such Consulting Period subject to
the provisions of Section 6 hereof (governing Terminations), and subject to any
applicable tax and payroll deductions. The Base Fee shall increase by five
percent (5%) (the “Annual Fee Increase”) on the anniversary date of the
Effective Date on the same date each year during the Consulting Period. The
Board shall review the Annual Fee Increase and shall have the authority to
modify the terms of the Annual Fee Increase. Any such modifications in the
Annual Fee Increase shall be communicated to the Consultant thirty (30) days
prior to the date when the Annual Fee Increase would be effectuated.
 
(c)  Bonus. In addition to the Fee, Consultant shall be entitled to such bonuses
and benefits as may be determined by the Board. Any bonus granted pursuant to
Section 4(b) shall be paid within forty-five (45) days after the end of the
fiscal year for which such bonus is earned.
 
5.  Share Exchange Agreement
 
. Consultant, or its assigns, shall be entitled to Capital Stock of the Company
as set forth in the Share Exchange Agreement attached hereto and herein
incorporated by reference. As a condition to entering into this Agreement, the
Company and Millennium Motorsports of Pennsylvania, a Pennsylvania company,
shall enter into a Share Exchange Agreement as of the date hereof (the “Share
Exchange Agreement”).
 


6.  Benefits.
 
(a)  Other Benefits. During the Consulting Period, Consultant shall be entitled
to apply to participate in any and all benefit plans, programs or arrangements
(collectively the “Plans”), implemented by the Company and available to
Consultants of the Company Consultant’s participation in such plans shall be
governed by the terms of the respective plans.
 

- 2 -

--------------------------------------------------------------------------------


 
(b)  Fringe benefits.
 
(i)  During the Consulting Period, the Company shall pay for directly or
reimburse Consultant for all reasonable, customary and necessary
business-related expenses incurred by Consultant in connection with the duties
of Consultant hereunder, in accordance with the applicable Company policy, as
may be revised from time to time, and upon submission by Consultant to the
Company of such written evidence of such expense as the Company may require.
 
(ii)  The Consultant shall be entitled to vacation, sick and personal leave as
determined by the Board and the Consultant.
 
(iii)  Nothing paid to Consultant under any Company Plan, bonuses, or fringe
benefit arrangements shall be deemed to be in lieu of Base Fee payable to
Consultant hereunder.
 
7.  Restrictive Covenants.
 
(a)  Non Disclosure of Confidential Information.
 
(i)  Except with respect to the terms set forth in 3(b) above, during and at all
times after the Consulting Period, the Consultant shall not, directly or
indirectly, without the prior written consent of the Board, or a person duly
authorized thereby, other than a person to whom disclosure is reasonably
necessary or appropriate in connection with the performance by Consultant of the
duties of Consultant as an Consultant of the Company, access, maintain, keep,
disclose or use for the benefit of himself or herself or any other person,
corporation, partnership, joint venture, association, or other business
organization, any of the trade secrets or Confidential Information of the
Company. If Consultant is legally required to disclose any Confidential
Information, Consultant will notify Company prior to doing so by providing
Company with written notice ten (10) days in advance of the intended or
compelled disclosure. Notice shall be provided as defined in Section 7 below.
For the purposes of its Agreement, “Confidential Information” shall mean all
information, whether written or oral, tangible or intangible, of a private,
secret, proprietary or confidential nature, of or concerning the Company or any
of its subsidiaries.
 
(b)  Need for Restrictions. The Consultant acknowledges and agrees that the
restrictive covenant contained in this Section 7 is reasonable and necessary to
protect the legitimate business interests of the Company, including, without
limitation, the need to protect the Company’s trade secrets and the Confidential
Information.
 
(c)  Breach of Restrictive Covenants. In the event of a breach by the Consultant
of the restrictive covenant set forth in Section 7, the Consultant agrees that
such a breach would cause irreparable injury to the Company, and that if the
Company shall bring legal proceedings against the Consultant to enforce any
restrictive covenant, the Company shall be entitled to seek all available civil
remedies, at law or in equity, including, without limitation, an injunction,
damages, attorneys’ fees, and costs. Consultant agrees that given the
significance of the Company’s Confidential Information, Consultant, as a
material part of its Agreement, acknowledges and agrees that he will not oppose
the Company’s request to post only the minimum bond required by law in the event
the relief sought by the Company requires that the Company post a bond.
Consultant specifically agrees that he or she will not make any argument or seek
any order from the court requiring the posting of a bond greater than the
minimum imposed by any applicable statute.
 
- 3 -

--------------------------------------------------------------------------------


(d)  Construction, Survival. If the period of time or scope of any restrictions
specified in Section 7 should be adjudged unreasonable, void, or unenforceable
in any proceeding, then the period of time or scope shall be reduced or altered
so that the restrictions may be enforced as is adjudged to be reasonable and
consistent with public policy and law. All the provisions of Section 7 shall
survive the Consulting Period.
 
(e)  Successors and Assigns. The restrictive covenant may be enforced by the
Company and its successors and assigns.
 
(f)  Other Knowledge. Notwithstanding anything to the contrary stated herein, it
is understood by the Company that Consultant has substantial experience in the
operation and management of motor sports businesses and venues. All of that
knowledge and experience and use thereof at anytime does not constitute
Confidential Information and can be used by Consultant for any and all purposes
deemed appropriate by Consultant for any and all purposes and will not
constitute a violation of this Agreement.
 
8.  Termination.
 
(a)  Termination upon Death. Consultant’s consulting hereunder shall terminate
upon the death of Consultant; provided, however, that for purposes of its
Agreement the Date of Termination based upon the death of Consultant shall de
deemed to have occurred on the last day of the month in which the death of the
Consultant shall have occurred.
 
(b)  Termination upon Incapacity. If the Consultant is unable to perform the
essential functions of its position, with or without reasonable accommodation,
for a period in excess of twelve (12) weeks during the previous twelve (12)
months, due to a physical or mental illness, disability or condition, the
Company may terminate Consultant’s Consulting hereunder at the end of any
calendar month by giving written Notice of Termination to Consultant. Any
questions as to the existence, extent or potentiality of illness or incapacity
of Consultant upon which the Company and Consultant cannot agree shall be
determined by a qualified independent physician selected and paid for by the
Company who is acceptable to Consultant or its personal representative, as the
case may be. The determination of such physician certified in writing to the
Company and to Consultant shall be final and conclusive for all purposes of its
Agreement. Section 8 (b) is intended to be interpreted and applied consistent
with the Americans with Disabilities Act and Sections 503 and 504 of the
Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993; the
California Fair Housing and Consulting Act; and any state or local ordinance
prohibiting discrimination, harassment and/or retaliation on the basis of a
disability.
 
(c)  Termination for Cause. The Company may terminate Consultant’s Consulting
hereunder for Cause by giving written Notice of Termination to Consultant (as
defined below in Section 8 (f) hereof. The Date of Termination shall be
specified in the Notice of Termination and may be immediate. For the purpose of
its Agreement, the Company shall have “Cause” to terminate Consultant’s
Consulting hereunder if Consultant is convicted of a felony under federal or
state law involving moral turpitude or that Consultant’s actions or omissions
constitute fraud, or gross misconduct that have a material adverse effect on the
Company.
 

- 4 -

--------------------------------------------------------------------------------


 
(d)  Termination by the Consultant for Good Reason. Consultant may terminate its
Agreement for Good Reason. For purposes of its Agreement ‘Good Reason’ shall
mean (i) a material breach by the Company or its affiliate of its obligations
under this Agreement, or the Share Exchange Agreement, or (ii) any material
change in the assignment of duties or responsibilities to Consultant by the
Board which are inconsistent in a material and adverse respect with Consultant’s
position causing it to be of materially less stature or responsibility. Any such
breach by the Company, if curable, may be cured within ten (10) days after
notice thereof to the Company.
 
(e)  Termination by the Consultant. Consultant may terminate its Agreement by
delivering written notice to the Company. The Consultant shall provide ninety
(90) calendar days written notice to the Company. The Date of Termination shall
be specified in the Notice of Termination; provided however, that the Date of
Termination shall not be earlier than ninety (90) calendar days after delivery
of the Notice of Termination.
 
(f)  Notice of Termination. Notice of Termination to effectuate a termination
under Section 6 shall be made in accordance with Notice defined in Section 8.
For purposes of its Agreement, a “Notice of Termination” shall mean a notice, in
writing, which shall indicate the specific termination provision of its
Agreement relied upon as the basis for the Termination and the Date of
Termination. The Date of Termination shall not be earlier than the date such
Notice of Termination is delivered (as defined above); provided however, that
the Company, at its option, may elect to have the Consultant not report to work
after the date of the written notice.
 
(g)  Date of Termination. “Date of Termination” means the date on which its
Agreement shall terminate (except for those provisions which survive termination
as specified in its Agreement) in accordance with the provisions of its Section
8.
 
(h)  Obligation to Pay.
 
(i)  For Terminations under Subsection 8(a), the estate of Consultant shall be
paid all sums otherwise payable to Consultant, including without limitation all
pro-rated Base Fee, Bonuses or other benefits accrued or accruable to Consultant
through the end of the month in which the death of Consultant occurred. The
Bonuses will be pro-rated to the Date of Termination and will be pro-rated after
receipt of year-end results.
 
(ii)  For Terminations under Subsection 8(b), the Consultant or the person
charged with legal responsibility for the Consultant’s estate shall be paid all
sums otherwise payable to the Consultant, including the pro-rated Base Fee,
Bonuses and other benefits accrued or accruable to the Consultant through the
Date of Termination, and the Company shall have no further obligation to the
Consultant under its Agreement. The Bonuses will be pro-rated to the Date of
Termination and will be pro-rated after receipt of year-end results to the
extent any additional sums would be owed after receipt of year end results.
 
- 5 -

--------------------------------------------------------------------------------


 
(iii)  For Terminations for Cause under Subsection 8(c), the Company shall pay
the Consultant its Base Fee and benefits accrued through the Date of
Termination. The Consultant shall receive pro-rated Bonuses and benefits through
the Date of Termination and will not be entitled to receive any other Bonuses or
benefits not earned or accrued as of the Date of Termination. The Bonuses will
be pro-rated to the Date of Termination and will be pro-rated after receipt of
year-end results. The Company shall have no further obligation to the Consultant
under its Agreement.
 
(iv)  For Terminations for Good Reason under Subsection 8(d), the Consultant
shall be entitled to the lesser of (i) the Base Fee for the remainder of the
Consulting Period, as well as medical and dental benefits included in section
4(d) of its Agreement provided that such benefits are in place at the time of
termination), without regard to the Date of Termination set forth in the Notice
of Termination or (ii) the Base Fee for two (2) years, in one lump sum. The
Consultant shall receive pro-rated Bonuses and benefits through the Date of
Termination and will not be entitled to receive any other Bonuses or benefits
not earned or accrued as of the Date of Termination. The Bonuses will be
pro-rated to the Date of Termination and will be pro-rated after receipt of
year-end results.
 
(v)  For Terminations by the Consultant under Subsection 8(e), the Company shall
pay the Consultant its Base Fee and benefits accrued through the Date of
Termination. The Consultant shall receive pro-rated Bonuses and benefits through
the Date of Termination and will not be entitled to receive any other Bonuses or
benefits not earned or accrued as of the Date of Termination. The Bonuses will
be pro-rated to the Date of Termination and will be pro-rated after receipt of
year-end results. The Company shall have no further obligation to the Consultant
under its Agreement.
 
9.  Notice
 
. For the purpose of its Agreement, notices and all other communications to
either party hereunder provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person or three (3)
business days after being mailed by certified mail, return receipt requested,
postage prepaid, two (2) business days after being provided to a courier for
next business day delivery, or 24 hours after being sent by telecopy:
 
in the case of the Company to:
American Racing Capital
P.O. Box 22002
San Diego, CA 92192
Attention: Bob Koveleski
Telephone: (800)230-7132
 
in the case of Consultant to:
Joesph Mattioli, III
PO Box 378
Long Pond, PA 18334
Telephone: (570) 646-0898
 
With a copy (not constituting notice) to:
Robert B. Schulman
Suite 1800 - 18th Floor
401 E. Pratt Street
Baltimore, MD 21202
Telephone: (410)332-0866



or to such other address as either party shall designate by giving written
notice of such change to the other party.
 
- 6 -

--------------------------------------------------------------------------------


 
10.   Liability Insurance
 
. To protect the Consultant from any liability, loss, claims, damages, or costs,
including legal fees and costs, the Company shall purchase and maintain
liability insurance (the “Insurance”) in an amount not less than One Million
Dollars ($1,000,000), or in such amount as is later agreed upon by the
Consultant and the Company and which shall include a duty to defend clause. The
policy shall name the Consultant by name or title as an additional insured in
each (and all) policy of Insurance.
 
11.  Indemnification
 
. The Company shall hereby absolutely and unconditionally, indemnify, hold
harmless, remise, release, acquit and forever discharge Consultant and its
agents, servants, attorneys, heirs, successors, officers, directors,
shareholders, employees, former employees, executors, administrators, assigns
and representatives, of and from any and all claims, demands, damages, losses,
actions, causes of action, suits at law or in equity, of whatsoever kind or
nature, for or because of any matter or thing which was done, omitted or
suffered to be done in connection with the work undertaken pursuant to this
Consulting Agreement.
 
12.  Hiring of CEO and CFO. The Company hereby agrees that it shall use its best
efforts to hire an experienced Chief Executive Officer and Chief Financial
Officer within ninety (90) days hereof.
 
13.  Right to Review and Seek Counsel
 
. The Consultant hereby acknowledges that he has actively engaged in the
discussion and negotiation of its Agreement and its terms and has had full and
fair opportunity to discuss and review the Agreement and its terms with any
legal or other advisor of its choice and has either done so, or voluntarily
declined to do so. Consultant further agrees that its Agreement has been fully
negotiated by parties acting at arms’ length with full opportunity to negotiate
terms such that its Agreement and all of its terms shall be deemed to have been
drafted mutually by both parties.
 
14.  Waiver
 
. The waiver by the Company of a breach or threatened breach of its Agreement by
the Consultant shall not be construed as a waiver of any subsequent breach by
the Consultant. Inaction or silence by the Company shall not be deemed a waiver.
No waiver of any breach is effective unless expressly stated in writing and
signed by a duly authorized member of the Board or its authorized designee.
 
15.  Entire Agreement/Amendments
 
. No provision of its Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is approved by the Board and agreed to in
writing signed by Consultant and such officer as may be specifically authorized
by the Board. Its Agreement contains the entire understanding of the parties
hereto and no agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party, which are not set forth expressly in its Agreement. Its Agreement
supersedes all negotiations, preliminary agreements, and all prior and
contemporaneous discussions and understandings of the parties hereto and/or
their affiliates. The Consultant acknowledges that he has not relied on any
prior or contemporaneous discussions or understandings in entering into its
Agreement.
 

- 7 -

--------------------------------------------------------------------------------


 
16.  Governing Law
 
. Its Agreement shall be governed and construed in accordance with the laws of
the State of Nevada without regard to conflicts of law.
 
17.  Consent to Personal Jurisdiction and Venue
 
. Each party hereby consents to personal jurisdiction and exclusive venue of the
Federal and State courts located in Maryland and waive any objections to such
courts based on venue in connection with any claim or dispute arising under its
Agreement. For purposes of its Section, the term “Consultant” includes any
business entity owned or controlled by the Consultant.
 
18.  Headings and Captions
 
. The titles and captions of paragraphs and subparagraphs contained in its
Agreement are provided for convenience of reference only, and shall not be
considered terms or conditions of its Agreement.
 
19.  Validity
 
. The invalidity or unenforceability of any provision of its Agreement shall not
affect the validity or enforceability of any other provision of its Agreement,
which shall remain in full force and effect.
 
20.  Survival
 
. The following provisions of its Agreement shall survive the termination of
Consulting Agreement hereunder and shall be binding upon the parties.
 
21.  Successors and Assigns
 
. Its Agreement shall be binding upon and inure to the benefit of the Company
and its successors and assigns, and the Consultant agrees that its Agreement may
be assigned by the Company. Its Agreement is not assignable by the Consultant.
 
22.  Counterparts
 
. Its Agreement may be executed in one or more counterparts and by facsimile,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
- 8 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed its Agreement on the day,
month and year first above mentioned.
 

 AMERICAN RACING CAPITAL, INC.    CONSULTANT                     By:  /s/ A.
Robert Koveleski        Name:  A. Robert Koveleski    By: /s/ Joseph Mattioli,
III  Title:  President & Chief Executive Officer     Joseph Mattioli, III

 
- 9 -

--------------------------------------------------------------------------------




